Exhibit 10.32

THIRD AMENDMENT TO

COBRA ELECTRONICS CORPORATION

2002 DEFERRED COMPENSATION PLAN

FOR SELECT EXECUTIVES

WHEREAS, Cobra Electronics Corporation, a Delaware Corporation (the “Company”),
has heretofore adopted and maintains a nonqualified deferred compensation plan
titled the “Cobra Electronics Corporation 2002 Deferred Compensation Plan for
Select Executives” (the “Plan”) for the benefit of a select group of management
and highly compensated employees; and

WHEREAS, the Company desires to amend the Plan to add a new participant to the
Plan and to increase the amount of credited on behalf of Sally Washlow, an
existing participant, on and after August 1, 2010.

NOW THEREFORE, pursuant to the power of amendment contained in Section 13 of the
Plan, the Plan is hereby amended, effective August 1, 2010, as follows:

1. Table 2 of Exhibit A to the Plan is amended in its entirety to read as
follows:

Table 2

Individuals Who Become a Participant After December 31, 2002

and Whose Years of Service Begin After January 1, 2002

 

(a)

Participant/

Date of becoming Participant/

Date Years of Service begin

   (b)
Amount credited as
of  the day identified
in column (c) during
year of becoming a
Participant *      (c)
Day during the year  of
becoming a Participant
as of which the amount
identified in column (b)
is credited *   (d)
Amount credited as of
the  day identified in column (e)
during each year after the
year of becoming a
Participant up to and
including the year of
attaining age 65 *    (e)
Day during each year
after the year of
becoming a
Participant up to and
including the year of
attaining age 65 as of
which the amount
identified in column
(d) is credited *

Sally Washlow
November 1, 2008
May 14, 2007

   $ 17,922       September 18 (2008)   For years prior to 2011
- $17,922

For 2011 and after -
$22,000

   April 15

Bob Ben
August 1, 2010
January 1, 2009

   $ 29,298       August 1,
(2010)   $29,298    April 15

* All identified amounts are credited as of the identified dates pursuant to
(and subject to the terms and conditions of) Section 3(b).

Note that no amount is credited as of any day during any year following the year
during which the Participant attains age 65.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officers this 19th day of November, 2010.

 

COBRA ELECTRONICS CORPORATION

By: 

  /s/ Michael Smith Title:   Senior Vice President & CFO